DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new matter not supported by the original specification is “a porous body that has only a single tubular shape” in claim 1 (emphasis added) and “a porous body that is accommodated in the an entirety of the double tube structure has a substantially cylindrical shape” in claim 17 (emphasis added). Specifically the original specification does not support the porous body having only a singular tubular shape and the porous body having a substantially cylindrical shape of the entirety of the double walled structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1-2, 4-5, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katashiba et al. (US 5,653,196) in view of Gaiser (US 2012/0017569).
In Reference to Claim 1
(See Katashiba, Figures 3, 6, 10, and 11)
Katashiba et al. (Katashiba) discloses:
	A heat generation system comprising: 
a liquid storage tank (2) being configured to store liquid (See Katashiba, Column 5, Line 34); 
a heating element including: 
a reaction container (1) having a storage space inside the container, and 
a porous body stored in the storage space (9), and loaded with an exothermic reaction solid (8) that causes an exothermic reaction when being in contact with the liquid (See Katashiba, Column 5, Lines 38-41); 
a liquid injection mechanism member including: 
a liquid flow pipe (3) that communicates between the liquid storage tank  (2) and the storage space (9) of the reaction container, through which the liquid flows, and 
an injection unit (6) that injects the liquid in the liquid storage tank (2) into the storage space (9) (See Katashiba, Column 5, Lines 64-66); and 
a discharge mechanism member including: 

a discharge unit (7) that discharges a liquid product generated by the exothermic reaction caused by contact between the liquid and the exothermic reaction solid (8), and a vaporized material of the liquid, from the storage space through the discharge pipe (1). (See Katashiba, Column 5, Line 64 – Column 6, Line 2).
Katashiba discloses the claimed invention except:
	The reaction chamber composed of a double tube structure comprising: an inner cylindrical port, an outer cylindrical portion provided separately on the outer side of the inner cylindrical portion, a storage space that is provided between the inner cylindrical portion and the outer cylindrical portion, and a porous body that has only a single tubular shape, which has an inner cylinder shaped surface and an outer cylinder shaped surface, such that the singular tubular shape of the porous body is accommodated in the storage space that is provided between an outer surface of the inner cylindrical portion and an inner surface of the outer cylindrical portion of the double tube structure.
	Gaiser discloses a reactive heat generation system. (See Gaiser, Abstract). Gaiser discloses a reaction chamber composed of a double tube structure comprising: an inner cylindrical port, an outer cylindrical portion provided separately on the outer side of the inner cylindrical portion, a storage space that is provided between the inner cylindrical portion and the outer cylindrical portion, and a porous body that has only a single tubular shape, which has an inner cylinder shaped surface and an outer cylinder shaped surface, such that the singular tubular shape of the porous body is 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device to surround the exhaust pipe or system components, as both references are directed towards reactive heat generation systems. One of ordinary skill in the art would have recognized that surrounding the exhaust pipe or system components would have effectively provided the necessary heating without affecting the backpressure of the system.

In Reference to Claim 2
(See Katashiba, Figures 3, 6, 10, and 11)
The Katashiba-Gaiser combination discloses:
	A liquefying unit (35) that cools the discharged vaporized material to cause a phase transition to the liquid, and a liquid recovery unit that recovers the liquefied liquid in the liquid storage tank (2) (See Katashiba, Column 14, Line 62 – Column 15, Line 3).

In Reference to Claim 4
(See Katashiba, Figures 3, 6, 10, and 11)
The Katashiba-Gaiser combination discloses:
	Wherein the exothermic reaction solid is an alkaline earth metal element oxide or a mixture of a plurality of the alkaline earth metal element oxides. (See Katashiba, Column 5, Lines 27-28).

In Reference to Claim 5
(See Katashiba, Figures 3, 6, 10, and 11)
The Katashiba-Gaiser combination discloses:
	Wherein the alkaline earth metal element oxide is a calcium oxide, and the liquid is water. (See Katashiba, Column 5, Lines 34-41).

In Reference to Claim 17
(See Katashiba, Figures 3, 6, 10, and 11)
Katashiba et al. (Katashiba) discloses:
	A heat generation system comprising: 
a liquid storage tank (2) being configured to store liquid (See Katashiba, Column 5, Line 34); 
a heating element including: 
a reaction container (1) having a storage space inside the container, and 
a porous body stored in the storage space (9), and loaded with an exothermic reaction solid (8) that causes an exothermic reaction when being in contact with the liquid (See Katashiba, Column 5, Lines 38-41); 
a liquid injection mechanism member including: 
a liquid flow pipe (3) that communicates between the liquid storage tank  (2) and the storage space (9) of the reaction container, through which the liquid flows, and 

a discharge mechanism member including: 
a discharge pipe (1) that communicates with the storage space (9) of the reaction container (1), and 
a discharge unit (7) that discharges a liquid product generated by the exothermic reaction caused by contact between the liquid and the exothermic reaction solid (8), and a vaporized material of the liquid, from the storage space through the discharge pipe (1). (See Katashiba, Column 5, Line 64 – Column 6, Line 2).
Katashiba discloses the claimed invention except:
	The heating element reaction container composed of a double tube structure comprising: an inner cylindrical port, an outer cylindrical portion provided separately on the outer side of the inner cylindrical portion, two end portions that respectively connect the inner cylindrical portion and the outer cylindrical portion at opposite ends of the double tube structure so as to form a storage space therebetween, and a porous body that is accommodated in the storage space such that an entirety of the double tube structure has a substantially cylindrical shape.
	Gaiser discloses a reactive heat generation system. (See Gaiser, Abstract). Gaiser discloses a reaction container composed of a double tube structure comprising: an inner cylindrical port, an outer cylindrical portion provided separately on the outer side of the inner cylindrical portion, two end portions that respectively connect the inner cylindrical portion and the outer cylindrical portion at opposite ends of the double tube 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device to surround the exhaust pipe or system components, as both references are directed towards reactive heat generation systems. One of ordinary skill in the art would have recognized that surrounding the exhaust pipe or system components would have effectively provided the necessary heat without affecting the backpressure of the system.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katashiba et al. (US 5,653,196) in view of Gaiser (US 2012/0017569), further in view of  Accuratus (“Silicon carbide, SiC Ceramic Properties”).
In Reference to Claim 6
Katashiba discloses:
	Wherein the porous body is made of a ceramic material. (See Katashiba, Column 9, Lines 35-48).
Katashiba discloses the claimed invention except:
	Wherein the ceramic material is contains silicon and silicon carbide as main components.
	Accuratus discloses that silicon and silicon carbide are used as ceramics within heat exchanger components. (See Accuratus, Pages 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

Claim 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katashiba et al. (US 5,653,196) in view of Gaiser (US 2012/0017569), further in view of Gonze et al. (US 2008/0307781).
In Reference to Claim 7
The Katashiba-Gaiser combination discloses the claimed invention except:
	further comprising a heat exchange unit that at least partially abuts against an inner peripheral surface of the inner cylindrical portion of the reaction container, and is configured to transfer reaction heat generated by the exothermic reaction to the outside of the heating element.
Gonze et al. (Gonze) discloses an exhaust gas treatment system with a heating element. (See Gonze, Abstract). Gonze discloses a heat exchange unit that at least partially abuts against an inner peripheral surface of the inner cylindrical portion of the reaction container, and is configured to transfer reaction heat generated by the exothermic reaction to the outside of the heating element. (See Gonze, Paragraphs [0022]-[0023]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced emissions catalyst of Katashiba with the particulate filter of Gonze, as both references are directed towards exhaust gas treatment system with a heating elements. One of ordinary skill in the art would have 

In Reference to Claim 8
The Katashiba-Gaiser combination as modified by Gonze discloses:
wherein the heat exchange unit is a honeycomb heat exchange unit having partition walls defining a plurality of cells, the plurality of cells extending from one end face to the other end face to form a flow path of fluid. (See Gonze, Paragraphs [0022]-[0023]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced emissions catalyst of Katashiba with the particulate filter of Gonze, as both references are directed towards exhaust gas treatment system with a heating elements. One of ordinary skill in the art would have recognized that the particulate filter of Gonze would have filtered out harmful emissions particles from the exhaust gases of Katashiba. (See Gonze, Paragraph [0005]). Additionally, the particulate filter of Gonze may be placed within the exhaust pipe surrounded by the heat reaction chamber. (See Gaiser, Paragraph [0013]).

In Reference to Claim 9
The Katashiba-Gaiser combination discloses:

	A metal can body (81) having a structure accommodation space capable of accommodating an exhaust treatment apparatus in the structure accommodation space; and the heat generation system (See Claim 1) in which the heating element (1) is disposed at an upstream position of the structure accommodation space, facing the one end face.
The Katashiba-Gaiser combination discloses the claimed invention except:
	A honeycomb structure having partition walls defining a plurality of cells, the plurality of cells extending from one end face to the other end face to form a flow path of the fluid; wherein the exhaust gas purification device having a regeneration function of introducing the fluid heated by the heating element from the one end face into the honeycomb structure, and removing particulate matter deposited inside the structure by the fluid. 
	Gonze et al. (Gonze) discloses an exhaust gas treatment system with a heating element. (See Gonze, Abstract). Gonze discloses a honeycomb structure having partition walls defining a plurality of cells, the plurality of cells extending from one end face to the other end face to form a flow path of the fluid; wherein the exhaust gas purification device having a regeneration function of introducing the fluid heated by the heating element from the one end face into the honeycomb structure, and removing particulate matter deposited inside the structure by the fluid (See Gonze, Paragraphs [0022]-[0023]).


In Reference to Claim 10
The Katashiba-Gaiser combination discloses:
	An exhaust purification device having the heat generation system as defined in claim 1 (See claim 1 rejection above), the exhaust gas purifying device comprising:
	A metal can body (81) having a structure accommodation space capable of accommodating an exhaust treatment apparatus in the structure accommodation space; and the heat generation system with a heating element is disposed so that the heating element at least partially abuts against an outer surface of an outer shell portion of a can body, or is partially embedded in the can body outer shell portion (See Claim 1 rejection above). 
The Katashiba-Gaiser combination discloses the claimed invention except:
	A honeycomb structure having partition walls defining a plurality of cells, the plurality of cells extending from one end face to the other end face to form a flow path of the fluid; wherein the exhaust gas purification device having a regeneration function of introducing the fluid heated by the heating element from the one end face into the 
	Gonze et al. (Gonze) discloses an exhaust gas treatment system with a heating element. (See Gonze, Abstract). Gonze discloses a honeycomb structure having partition walls defining a plurality of cells, the plurality of cells extending from one end face to the other end face to form a flow path of the fluid; wherein the exhaust gas purification device having a regeneration function of introducing the fluid heated by the heating element from the one end face into the honeycomb structure, and removing particulate matter deposited inside the structure by the fluid (See Gonze, Paragraphs [0022]-[0023]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced emissions catalyst of Katashiba with the particulate filter of Gonze, as both references are directed towards  exhaust gas treatment system with a heating elements. One of ordinary skill in the art would have recognized that the particulate filter of Gonze would have filtered out harmful emissions particles from the exhaust gases of Katashiba. (See Gonze, Paragraph [0005]).

In Reference to Claim 11
The Katashiba-Gaiser combination as modified by Gonze discloses:
	Wherein the honeycomb structure is a plugged honeycomb structure including a plurality of plugging portions in which open ends of the cells in the one end face and/or the other end face are plugged in accordance with a predetermined arrangement standard. (See Gonze, Paragraph [0022]-[0023]).


In Reference to Claim 12
The Katashiba-Gaiser combination as modified by Gonze discloses:
	wherein the honeycomb structure is loaded with at least one catalyst of a selective reduction catalyst, a three-way catalyst, and a NO, storage type three-way catalyst on the surface of the partition wall and/or inside the partition wall. (See Katashiba, Column 10, Lines 40-50 & See Gonze, Paragraph [0025]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced emissions catalyst of Katashiba with the particulate filter of Gonze, as both references are directed towards  exhaust gas treatment system with a heating elements. One of ordinary skill in the art would have recognized that the particulate filter of Gonze would have filtered out harmful emissions particles from the exhaust gases of Katashiba. (See Gonze, Paragraph [0005]).

In Reference to Claim 13
The Katashiba-Gaiser combination as modified by Gonze discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device to surround the exhaust pipe or system components, as both references are directed towards reactive heat generation systems. One of ordinary skill in the art would have recognized that surrounding the exhaust pipe or system components would have effectively provided the necessary heat without affecting the backpressure of the system.

In Reference to Claim 14
The Katashiba-Gaiser combination as modified by Gonze discloses:
	A method for regenerating a honeycomb structure having the exhaust gas purification device as defined in claim 9 (See Claim 9 rejection above), the method comprising: 
a fluid introducing step of introducing fluid from the one end face into the honeycomb structure; a fluid heating step of heating the fluid before being introduced into the honeycomb structure, using the heat generation system of the exhaust gas purification device; and a regeneration treatment step of removing particulate matter deposited inside the structure by the heated fluid to regenerate the honeycomb structure. (See Katashiba, Column 11, Line 6 – Column 12, Line 15).
The Examiner notes that the heat generation system of the Katashiba-Gonze combination would be used when heat was needed such as engine startup or regeneration of the catalyzed particulate filter.

In Reference to Claim 15
The Katashiba-Gaiser combination as modified by Gonze discloses:
	A method for regenerating a honeycomb structure having the exhaust gas purification device as defined in claim 9 (See Claim 9 rejection above), the method comprising: 
a fluid introducing step of introducing fluid from the one end face into the honeycomb structure accommodated in a metal can body; a honeycomb structure heating step of heating the honeycomb structure through the can body, using the heat generation system of the exhaust gas purification device; and a regeneration treatment step of removing particulate matter deposited inside the structure by the heated honeycomb structure and the fluid to regenerate the honeycomb structure. (See Katashiba, Column 11, Line 6 – Column 12, Line 15).
The Examiner notes that the heat generation system of the Katashiba-Gonze combination would be used when heat was needed such as engine startup or regeneration of the catalyzed particulate filter. Additionally, the Examiner notes that heat transfer through the metal can body would occur to aid heating the honeycomb structure.

In Reference to Claim 16

wherein heating of the fluid or the honeycomb structure by the heat generation system is started simultaneously with the start of introduction of the fluid into the structure or before the start of introduction. (See Katashiba, Column 11, Line 6 – Column 12, Line 15).
The Examiner notes that heating of the fluid occurs only when heat is being generated by the heat generation system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746